This cause came on to be heard on petition for rehearing, Circuit Judge Rowe sitting in place of Mr. Justice BUFORD, disqualified. *Page 27 
On due consideration after oral argument on the petition for rehearing, Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD, Mr. Justice CHAPMAN, and Circuit Judge Rowe are of the view that the majority opinion of the Court filed March 8, 1940, should be adhered to, Mr. Justice WHITFIELD and Circuit Judge Rowe each filing concurring opinions thereto, which are agreed to by Mr. Chief Justice TERRELL and Mr. Justice CHAPMAN. Both concurring opinions are applicable to this and the companion case of like title filed the same date. Mr. Justice BROWN and Mr. Justice THOMAS adhere to the dissenting opinion of the former filed on the original hearing.
Done and ordered this 24th day of September, 1940.
TERRELL., C. J., WHITFIELD, BROWN, CHAPMAN, THOMAS, J. J., and ROWE, Circuit Judge, concur.
BUFORD, J., disqualified.